          Case 1:19-cr-00889-AJN Document 29
                                          28 Filed 06/23/20 Page 1 of 1

                                                                                                                6/23/20




                                                         June 17, 2020
VIA ECF
The Honorable Alison J. Nathan                     Defendant's request to file a reply by June 26, 2020
United States District Judge                       is hereby granted. The sentencing currently
United States District Court                       scheduled for June 25, 2020 is adjourned to July 2,
40 Foley Square                                    2020 at 3 p.m.
New York, NY 10007                                 SO ORDERED.
                                                                                    SO ORDERED       6/23/20
       Re: United States v. Michael Goliszeski, 19-cr-00889-AJN

Dear Judge Nathan:
                                                                                   Alison J. Nathan, U.S.D.J.
        On behalf of defendant Michael Goliszeski, I write to respectfully request permission to
submit a reply sentencing memorandum to respond to certain aspects of the Government’s
sentencing submission dated June 22, 2020. This includes providing additional context to
respond to the Government’s characterization of a statement Mr. Goliszeski made during an
interview with his employer.

        Yesterday the Government provided the defense with the audio of the interview, which is
over two hours long. While, in our letter dated June 17, 2020, we noted that Mr. Goliszeski is
eager to proceed to sentencing on June 25, 2020, we did not have the benefit of the
Government’s sentencing submission when we made the request to proceed with sentencing on
that date. In light of the length of the audio, we request an opportunity to submit a reply
memorandum by Friday of this week, with sentencing to be held via videoconference as soon as
possible thereafter at the Court’s convenience. The Government does not object to the defense’s
request to file a reply or to adjourn sentencing.

       Thank you for your consideration.

                                                          Respectfully submitted,

                                                          /s/ Kristen M. Santillo
                                                          Kristen M. Santillo
                                                          Gelber & Santillo PLLC


cc:    AUSA Michael Herman




                                                   th
                 Gelber & Santillo PLLC, 347 West 36 Street, Suite 805, New York, NY 10018
                                    Tel: 212-227-4743 Fax: 212-227-7371
